COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ANTHONY INDEPENDENT SCHOOL
DISTRICT,


                            Appellant,

v.

JACOB MORALES,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00079-CV

Appeal from the

County Court at Law No. Five

of El Paso County, Texas

(TC#2007-2861)


MEMORANDUM OPINION

	Pending before the Court is the motion of Anthony Independent School District, Appellant,
to dismiss this appeal for the reason that the parties have settled all matters in controversy in the
underlying lawsuit.  Appellee has  not objected to the motion and there is no indication that dismissal
would prevent Appellee from seeking relief to which he would otherwise be entitled.  See Tex. R.
App. P. 42.1(a)(1).  We therefore grant the motion and dismiss the appeal.

						KENNETH R. CARR, Justice
July 31, 2008

Before Chew, C.J., McClure, and Carr, JJ.